 

 

 

 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page1of51

Fill in this information to identify your case:

United States Bankruptcy Court for the:

 

MIDDLE DISTRICT OF FLORIDA

 

Case number (if known) Chapter 11

 

( Check if this an
amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 4/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name Rustic Steel Creations, Inc.

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Employer Identification  XX-XXXXXXX
Number (EIN)

 

4. Debtor's address Principal place of business Mailing address, if different from principal place of
business

3919 N. Highland Avenue
Tampa, FL 33603

 

 

Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code
Hillsborough Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

 

5. Debtor's website (URL)

 

 

6. Type of debtor @ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

CO Partnership (excluding LLP)
C) Other. Specify:

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 
 

IEEE DE I OE a ee

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 2of51

Debtor Rustic Steel Creations, Inc. Case number (if known)

Name

7. Describe debtor's business

Hl None of the above

QO Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

 

A. Check one:

O Health Care Business (as defined in 11 U.S.C. § 101(27A))
O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CQ Railroad (as defined in 11 U.S.C. § 101(44))

1 Stockbroker (as defined in 11 U.S.C. § 101(53A))

0 Commodity Broker (as defined in 11 U.S.C. § 101(6))

oO Clearing Bank (as defined in 11 U.S.C. § 781(3))

      

B. Check all that apply
0 Tax-exempt entity (as described in 26 U.S.C. §501)
C7} Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)

 

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http:/Avww.uscourts.gov/four-digit-national-association-naics-codes.
7115

 

 

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

Check one:
O Chapter 7
O Chapter 9

M@ Chapter 11. Check all that apply:

O Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).

Ml The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

og

Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

0 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
CO) Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

If more than 2 cases, attach a
separate list.

No.
0 Yes.

District When Case number

District When Case number

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an

affiliate of the debtor?

List all cases. If more than 1,
attach a separate list

MNo
0 Yes.

 

Debtor Relationship

 

District When Case number, if known

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 

 
 

 

IEE EE__ EE eee

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page3of51

Debtor Rustic Stee! Creations, Inc. Case number (if known)

Name

 

11. Why is the case filed in Check all that apply:

this district? ; .
M@ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately

preceding the date of this petition or for a longer part of such 180 days than in any other district.

O A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Doesthedebtorownor gy,
have possession of any
real property or personal (] Yes.
property that needs
immediate attention?

Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)
C1 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

0 It needs to be physically secured or protected from the weather.

 

1 It inctudes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

O Other
Where is the property?

 

 

Number, Street, City, State & ZIP Code
is the property insured?
No

OyYes. Insurance agency

 

Contact name

 

Phone

 

 

; Statistical and administrative information

13. Debtor's estimation of . Check one:
available funds

 

@ Funds will be available for distribution to unsecured creditors.

0 After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14. Estimated number of 01-49 0 1,000-5,000 D0 25,001-50,000
creditors 50-99 CZ 5001-10,000 CZ 50,001-100,000
0 100-199 1] 10,001-25,000 CO More than100,000
1 200-999
15. Estimated Assets CQ $0 - $50,000 0 $1,000,001 - $10 million 0 $500,000,001 - $1 billion

CZ $50,001 - $100,000
0 $100,001 - $500,000
B $500,001 - $1 million

C) $10,000,001 - $50 million
C7) $50,000,001 - $100 milion
C2 $100,000,001 - $500 mittion

Os$1 ,000,000,001 - $10 billion
O $10,000,000,001 - $50 billion
OC More than $50 billion

 

16. Estimated liabilities O $0 - $50,000
O $50,001 - $100,000
(2 $100,001 - $500,000
@ $500,001 - $1 million

OD) $1,000,001 - $10 million
[$10,000,001 - $50 million
[4 $50,000,001 - $100 million
C2 $100,000,001 - $500 million

oO $500,000,001 - $1 billion
O$1 ,000,000,001 - $10 billion
oO $10,000,000,001 - $50 billion
O More than $50 billion

 

Official Form 201

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3

 
 

 

EEE EEE ee
Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page4of51

Debtor —_ Rustic Steel Creations, inc. Case number (if known)
Name

 

fe | Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor
| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is trued and correct.
| declare under penalty of perjury that the foregoing is true and correct.

Executed on May 10, 2019

 

MM/DD/YYYY
X ‘si Dominique Martinez Dominique Martinez
Signature of authorized representative of debtor Printed name

Title President

 

18. Signature of attorney X /s/ Daniel E. Etlinger Date May 10, 2019
Signature of attorney for debtor MM/DD/YYYY

 

Daniel E. Etlinger
Printed name

Jennis Law Firm
Firm name

606 E. Madison Street
Tampa, FL 33602
Number, Street, City, State & ZIP Code

Contact phone 813-229-2800 Email address ecf@jennislaw.com

 

77420 FL.
Bar number and State

Official Form 201 Voiuntary Petition for Non-Individuals Filing for Bankruptcy page 4

 

 
 

 

 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page5of51

Fill in this information to identify the case:

Debtorname Rustic Steel Creations, Inc.

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known)
0 Check ff this is an
amended filing

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15

 

Summary of Assets

1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

1a. Real property:
Copy line 88 from Schedule A/B......cscccccccccccsssesssscssssssossscssesessusacsuseresavavsaversssssusssaveresieareateseed eeeeseneesestastascaeeserats $ 358,362.00

1b. Total personal property:
Copy lime 91A from Schedule A/B.acccccccccsccsssssssssssssssssssesssssssnssassssssssssssssssesssssestessestesseseesesssesseessesesssestsessesesssssse $ 158,946.62

1c. Total of all property:
Copy line 92 from Schedule A/B. cc. cccccccscssssesesscscsssessssstssussussussusesseaustsvssessussassressecssesuvestesssauserssapssveessussseseseesees $ 517,308.62

Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of SCHEGUIC D.o.cccccccccccsscccseccscsssssseeoes $ 512,541.83

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F..0..c.ccccccccccsscsssssssssessessesseserssesssesteteceseseseeseecsees $ 49,302.33

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......ccccccccccccsssessessssssessssstssseons +$ 178,062.57

 
 

4. Total liabilities ooo es eeseecssveenesnsssesseesessessusssesssessessssussssseuseussaussussasssssiussissavearssssssssevsttsitetssecsesereeseses

Lines 2 + 3a + 3b 739,906.73

  

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 6of51

Fill in this information to identify the case:

Debtorname Rustic Steel Creations, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known)
O1 Check if this is an
amended filing

 

 

Official Form 206A/B a
Schedule A/B: Assets - Real and Personal Property 1215

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include ail property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

 

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach Separate supporting schedules, such as.a fixed asset
schedule or depreciation schedule, that gives the details for each assot ina particular category. List each asset only once. In valuing the

debtor's interest, do not. deduct the value of secured claims. See the instructions to understand the terms used In this form.
Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

OONo. Go to Part 2.
M yes Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Albcash or cash equivalents owned or controlied by the debtor”. poke : Current.value of
4 a : ee : : ee debtor's interest
2. Cash on hand $8.76
3. Checking, savings, money market, or financial brokerage accounts (Identify all)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
3.1. Bank of Ozk Checking 2990 $23.70
3.2. Bank of Ozk Checking 9758 $0.90
3.3. Bank of Ozk Checking 3627 $164.14
3.4. Bank of Ozk Checking 0076 $1.00
3.5. Wells Fargo Bank Checking 5618 $28.00
4. Other cash equivalents (identify ail)
5. Total of Part 1. . $226.50
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 
 

 

 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 7 of51

 

 

Debtor Rustic Steel Creations, Inc. Case number (if known)
Name
cues Deposits and Prepayments

 

6. Does the debtor have any deposits or prepayments?

DO No. Go to Part 3.
Yes Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit
7.1. Security deposit with Frontier $149.00
Debtor's funds deposited in the bank account of Red Door No. 5, LLC to pay operating
7.2. expenses $1,787.78
8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment
9. Total of Part 2. $1,936.78
Add lines 7 through 8. Copy the total to line 81. ‘
Accounts receivable
10. Does the debtor have any accounts receivable?
CINo. Go to Part 4,
i Yes Fill in the information below.
11. Accounts receivable
11a. 90 days old or less: 65,565.14 = - 9,834.77 =... $55,730.37
face amount doubtful or uncollectible accounts
11b. Over 90 days old: 92,198.79 .- 13,829.82 =. $78,368.97
face amount doubtful or uncollectible accounts
12. Total of Part 3. $134,099.34.
Current value on lines 11a + 11b = line 12. Copy the total to line 82.
Investments
13. Does the debtor own any investments?
MI No. Go to Part 5.
CO Yes Fill in the information below.
caer Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
C1No. Go to Part 6.
I Yes Fill in the information below.
General: description Date ofthe last. =). Net book valle of Valuation method used Current value of.

physical inventory debtor's interest... for current value
: / : (Where availabie) : :

Official Form 206A/B Schedule A/B Assets - Real and Personal Property
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

debtor's interest

page 2

Best Case Bankruptcy

 
 

Debtor

19.

Case 8:19-bk-04467-CED

Rustic Steel Creations, Inc.
Name

Raw materials
Miscellaneous scrap
metals - no value

 

Doc 1-1 Filed 05/10/19 Page 8 of 51

Case number (if known)

 

$0.00 Comparable sale $0.00

 

Metals used for
commissioned projects -
value incorporated in
the accounts receivable
figures

$0.00 $0.00

 

20.

Work in progress

See attached list - value
is included in accounts
receivable list

$0.00 $0.00

 

21.

Finished goods, including goods held for resale
Dragonfly wall mirror,
birdcage, tall wall
mirrror, table base -
leaves, large fork,
medium fish, sitting
baby, entry table, 2 side
tables, Geico, table
lamp, large gear, small
fish, love quote sign,
floor lamp, airplane, bull,
candle lob gecko, metal
gun art, helicopter,
motorcycle, rhino,
sailboat, scorpion,
shield, small spartan
shield

$5,000.00 Revenue based $5,000.00

 

22.

23.

24.

25.

26.

Other inventory or supplies

Total of Part 5.
Add lines 19 through 22. Copy the total to line 84.

Is any of the property listed in Part 5 perishable?
Hino
0 Yes

 

$5,000.00

Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

HNo

OJ Yes. Book value Valuation method Current Value

Has any of the property listed in Part 5 been appraised by a professional within the last year?

HNo
O Yes

Farming and fishing-related assets (other than titled motor vehicles and land)

 

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

W No. Go to Part 7.
OD Yes Fill in the information below.

Official Form 206A/B

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B Assets - Real and Personal Property page 3

Best Case Bankruptcy

 

 
 

 

EEE EE

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page9of51

Debtor Rustic Steel Creations, Inc. Case number (fF known)
Name

 

 

Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

DCN. Go to Part 8.
& Yes Fill in the information below.
General description’ : : L Net book value of Naluation method used Current value of

debtor's interest for current value debtor's interest
(Where available) : ce ae

39. Office furniture
10 chairs, 6 desks, 4 filing cabinets, leather

 

 

couch $950.00 Liquidation $950.00
40. Office fixtures
41. Office equipment, including all computer equipment and

communication systems equipment and software
6 computer monitors, 5 computer towers, laser

printer/copier, 2 laser jet printers, Buffalo
router $1,000.00 Liquidation $1,000.00

 

 

42. Collectibles Exampies: Antiques and figurines; paintings, prints, or other artwork;
books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
collections; other collections, memorabilia, or collectibles

43. Total of Part 7. $1,950.00
Add lines 39 through 42. Copy the total to line 86.

44. Is a depreciation schedule available for any of the property listed in Part 7?
MNo
0 Yes

 

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
HNo
C1 Yes

Part 8: Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

 

CONo. Go to Part 9.
@ Yes Fill in the information below.

General description... Net book value of Valuation method. iiged Current value of

Include year, make, model, and identifi cation numbers debtor's interest. for current value. debtor's interest .

(18... VIN, HIN, on N-number) ok ‘Ges. ~“<Where-available) a ee
47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1. 2015 Toyota Prius
Vin 1165 $5,834.00 Comparable sale $5,834.00

 

 

47.2. 2010 Ford F-150, Vin 6864 - Value
$2,978.00
2011 Ford Ranger, Vin 4412 - Value
$1,000 - vehicle recently damaged in

 

 

automobile accident $1,000.00 Comparable sale $1,000.00
Official Form 206A/B Schedule A/B Assets - Real and Personai Property page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

EE EE OO ee

Case 8:19-bk-04467-CED Doc1-1 Filed 05/10/19 Page 10 of 51

 

 

 

 

Debtor Rustic Steel Creations, Inc. Case number (if known)
Name
47.3. 2010 IMC Trailer $500.00 Comparable sale $500.00
48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,

floating homes, personal watercraft, and fishing vessels

 

 

 

 

 

 

 

49. Aircraft and accessories
50. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
Forge, scroll machine, steel table saw, band oo *
saw, welders, work tables, and fork lift $8,400.00 Liquidation $8,400.00
51. Total of Part 8. $15,734.00
Add lines 47 through 50. Copy the total to line 87.
52. Is a depreciation schedule available for any of the property listed in Part 8?
BNo
0 Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
HNo
0 Yes
Real property
54. Does the debtor own or lease any real property?

CINo. Go to Part 10.
i Yes Fill in the information below.

 

 

 

 

 

 

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location:of | Nature and Net book value of... Valuation method used Current value of
property: = ae extentof =. _-—s- debtor's interest for current value _. debtor's interest.
Include street address or other debtor's interest (Where available) bo aes
description such as Assessor in property
Parcel Number(APN), and type
of property (for example.
acreage, factory,.warehouse,
apartment of office building, if
available; ae
55.1. Real property located
at 1910 .N. Florida
Avenue, Tampa, FL ;
33602 . Fee Simple $358,362.00 Tax records $358,362.00
56. Total of Part 9. , $358,362.00
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Copy the total to line 88.
57. Is a depreciation schedule available for any of the property listed in Part 97
BNo
0 Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
Bo
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

Debtor Rustic Steel Creations, Inc. Case number (if known)

 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 11of51

 

Name

0 Yes

Part 10: Intangibles and intellectual property

59.

 

Does the debtor have any interests in intangibles or intellectual property?

CINo. Go to Part 11,
@ Yes Fill in the information below.
General description . : a Net book value of Valuation method used Current value of

debtor's interest  vfor current,value debtors interest
(Where:available) : as gene ee

 

 

 

60. Patents, copyrights, trademarks, and trade secrets
61. Internet domain names and websites
website www.rusticsteel.com Unknown Unknown
62. Licenses, franchises, and royalties
63. Customer lists, mailing lists, or other compilations
64. Other intangibles, or intellectual property
65. Goodwill
66. Total of Part 10. $0.00
Add lines 60 through 65. Copy the total to line 89.
67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
HNo
0 Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 107
H No
Cl Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
HNo
DO Yes
Part 11: All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?

Include all interests in executory contracts and unexpired leases not previously reported on this form.

CINo. Go to Part 12.
BB Ves Fill in the information below.

Current value of.
debtor's interest

71, Notes receivable
Description (include name of obligor)
72. Tax refunds and unused net operating losses (NOLs)
Description (for example, federal, state, local)
73. Interests in insurance policies or annuities
74, Causes of action against third parties (whether or not a lawsuit
has been filed)
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

EE E_ ee

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 12 of 51

Debtor Rustic Steel Creations, Inc. Case number (if known)
Name

 

Potential cause of action in connection with automobile

 

 

 

accident Unknown
Nature of claim
Amount requested $0.00
75, Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims
76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets,
country club membership

78. Total of Part 11. $0.00
Add lines 71 through 77. Copy the total to line 90.

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

 

HNo

D Yes
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

7 ee
Case 8:19-bk-04467-CED Doc1-1 Filed 05/10/19 Page 13 of 51

 

 

 

Debtor Rustic Steel Creations, Inc. Case number (if known)
Name
GEILE Serary
In Part 12

 
  

ae

   

80. Cash, cash equivalents, and financial assets.

 

 

 

 

 

 

 

 

 

Copy line 5, Part 1 $226.50
81. Deposits and prepayments. Copy line 9, Part 2. $1,936.78
82. Accounts receivable. Copy line 12, Part 3. $134,099.34
83. Investments. Copy line 17, Part 4. $0.00
84. Inventory. Copy line 23, Part 5. $5,000.00
85. Farming and fishing-related assets. Copy line 33, Part 6. $0.00
86. Office furniture, fixtures, and equipment; and collectibles. $1,950.00
Copy line 43, Part 7. . , .
87. Machinery, equipment, and vehicles. Copy line 51, Part 8. $15,734.00
88. Real property. Copy fine 56, Part 9......c.ccccccccccessssssessssssssecsssssesaessssarsessesssassatestteesseceteeeeeescccee: > $358,362.00
89. Intangibles and intellectual property. Copy Jine 66, Part 10. $0.00
90. All other assets. Copy line 78, Part 71. + $0.00
91. Total. Add lines 80 through 90 for each column $158,946.62 |+91b. $358,362.00
92. Total of all property on Schedule A/B. Add lines 91a+91b=92 $517,308.62 -
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

EE ES es

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 14 of 51

5/9/2019 Copy of project progess (2).xisx

RUSTIC STEEL CREATIONS
3919 N. HIGHLAND AVENUE, TAMPA, FL 33603
PHONE: 8132220016 FAX: 8132249797

 

PROJECT PROGRESS REPORT : MAY 2019

CLIENT

Se eee PE OONAUHRWNe
—

      

 

NRHN NN DY DY S&S Be
DOW oe ND ke 2 10 00

PROGRESS KEY

10% 20% 30% 40% 50%
CONTRACT/ DESIGN Field Measure DRAWINGS — FINAL
DEPOSIT APPROVAL

60% 70% 80% 90% {00%
MATERIALS = FABRICATIO PC/FINISH DELIVERY/ COMPLETE
N INSTALL

https://sfowa-ec2.sharefile.com/x/_layouts/xlprintview.aspx?NoAuth=1 &session|

PROGRESS OF
COMPLETION

80%
85%
70%
70%
70%
20%
30%
90%
50%
90%
50%
20%
35%
80%
30%
73%
55%
50%
30%
30%
10%
90%
15%
90%
10%
10%

d=32.1a063a2503824790bcd89fa4eaae0a291.090.1.V22 S94RgXDy4.... 1/1

 

 
 

 

I  _ ee

Case 8:19-bk-04467-CED Doc1-1 Filed 05/10/19 Page 15 of51

Fill in this information to identify the case:

Debtorname Rustic Steel Creations, Inc.

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known)
OO Check if this is an
amended filing

 

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/5

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
C1 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
@ Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims

 

 

 

 

 

 

 

 

 

2: Listin alphabetical order all creditors who have. secured claims, lf a creditor has more than one Secuied | coun Ali foun 8 :
claim; list the ctettor ey for each claim. : =| > Amount of elaim Value of collateral.
oe oe / ee : that supports this
a : _ / ae Do not deduct the value claim
See os : Bae _- of collateral. oe
[2.1 | Amerinational Describe debtor's property that is subject to a lien $108,387.29 $358,362.00
Creditors Name Real property located at 1910 N. Florida
nue, Tampa, F 602
PO Box 650402 Avenue, Tampa, FL 33
Dallas, TX 75265
Creditor's mailing address Describe the lien
Second Mortgage - Servicer for City of Tampa
Is the creditor an insider or related party?
LN
Creditors email address, if known O ves
Is anyone else liable on this claim?
Date debt was incurred Ono
WM Ves, Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
5073
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
DNo : Oo Contingent
@ ves. Specify each creditor, C1 unliquidated
including this creditor and its relative oO Disputed
priority.
1. Hillsborough Tax
Collector
2. Hillsborough Tax
Collector
3. Firehouse No. 5
Partners,LLC
4. Amerinational
5. Firehouse No. 5 Partner,
LLC
[2.2 | Ascentium Capital Describe debtor's property that is subject to a lien $9,326.21 $1,000.00 ~
Creditor’'s Name 2010 Ford F-150 XL
Vin 6864
2011 Ford Ranger
4820 N. Dale Mabry Vin 4412
Tampa, FL 33614
Creditor's mailing address Describe the lien
Security Interest
Is the creditor an insider or related party?
Hino
Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

 

EEE EE EE ED EOE EE ee

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 16 of 51

Debtor Rustic Steel Creations, Inc. Case number (if know)
Name

 

Creditors email address, if known oO Yes
Is anyone else liable on this claim?

Date debt was incurred Ono

WH ves. Fill out Schedule H.: Codebtors (Official Form 206H)
Last 4 digits of account number

3215

Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply

Hino | Contingent

0 Yes. Specify each creditor, C1 unliquidated

including this creditor and its relative | Disputed

priority.

 

 

 

 

 

 

 

 

 

 

23 Firehouse No. 5 Partner, ; ;
“ ILLS Describe debtor's property that is subject to a lien $100,000.00 $358,362.00
Creditor's Name Real property located at 1910 N. Florida
4602 Cheval Boulevard Avenue, Tampa, FL 33602
Lutz, FL 33558
Creditor’s mailing address Describe the lien
Third Mortgage
Is the creditor an insider or related party?
Bo
Creditor's email address, if known oO Yes
Is anyone else liable on this claim?
Date debt was incurred Ono

Wi yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number

Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply

DNo 0 Contingent

I Yes, Specify each creditor, CO unliquidated

including this creditor and its relative Oo Disputed

priority.

Specified on line 2.1

 

 

 

 

 

24 Firehouse No. 5
__ | Partners,LLC Describe debtor's property that is subject to a lien $279,000.00 $358,362.00
Creditor's Name Real property located at 1910 N. Florida

4602 Cheval Boulevard Avenue, Tampa, FL 33602

Lutz, FL 33558

 

 

 

Creditor's mailing address Describe the lien
First Mortgage
Is the creditor an insider or related party?
Hino
Creditor's email address, if known oO Yes
Is anyone else liable on this claim?
Date debt was incurred Ono

a Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number

Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply

One 0 Contingent

Ves, Specify each creditor, 0 unliquidated

including this creditor and its relative 0 Disputed

priority.

Specified on line 2.1

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Banknuptcy

 

 
 

EEE SCSDSS--SN

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page17 of 51

Debtor Rustic Steel Creations, Inc.

Case number (if know)

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

[2.5 | Hillsborough Tax Collector _Describe debtor's property that is subject to a lien $6,090.60 $358,362.00
Creditor's Name Real property located at 1910 N. Florida
. Avenue, Tampa, FL 33602
PO Box 30012 ¢, Tampa, FL 3
Tampa, FL 33630
Creditor’s mailing address Describe the lien
2017 Property taxes
Is the creditor an insider or related party?
Bno
Creditors email address, if known oO Yes
Is anyone else liable on this claim?
Date debt was incurred Hino
2017 CD Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
DNo Oo Contingent
I Ves. Specify each creditor, CO uniiquidated
including this creditor and its relative QO Disputed
priority.
Specified on line 2.1
[2.6 | Hillsborough Tax Collector Describe debtor's property that is subject to a lien $5,659.84 $358,362.00
Creditors Name Real property located at 1910 N. Florida
PO Box 30012 Avenue, Tampa, FL 33602
Tampa, FL 33630
Creditor’s mailing address Describe the lien
2018 Property taxes
Is the creditor an insider or related party?
NG
Creditor's email address, if known DO ves
Is anyone else liable on this claim?
Date debt was incurred Bi no
2018 C1 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ail that apply
ONo | Contingent
I ves. Specify each creditor, O untiquidated
including this creditor and its relative O Disputed
priority.
Specified on line 2.1
[2.7 | State of Florida Describe debtor's property that is subject to a lien $4,077.89 $0.00
Creditor’s Name Personal Property
Department of Revenue
6302 E. MLK Blvd. S.
Tampa, FL 33619
Creditor's mailing address Describe the lien
Judgment Lien Certificate
Is the creditor an insider or related party?
HENo
Creditor's email address, if known oO Yes
Is anyone else liable on this claim?
Date debt was incurred Bno
0 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number
Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

Best Case Bankruptcy

 
 

 

EN OOO

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 18 of 51

 

 

Debtor Rustic Steel Creations, Inc. Case number (if know)
Name
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Mino D contingent
LC Yes. Specify each creditor, CJ Unliquidated
including this creditor and its relative oO Disputed
priority.

 

3. ‘Total of the dollar amounts roi Part 1, Column A, including the amounts from the Additional Page, if any. $512,541.83
List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

If no others need to notified for the debts listed | in Part 1, do not fill out or submit this page: If additional pages are needed, copy this page.

 

 

 

Name and address On which line in Part did Last 4 digits of
. you enter the related creditor? —_ accourit number for
oo this entity:
City of Tampa
205 N. Nebraska Avenue Line _2.4_
Tampa, FL 33602
Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 4 of 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

 

EEE"
Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 19 of 51

Fill in this information to identify the case:

Debtorname Rustic Steel Creations, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

Case number (if known)
0 Check if this is an

amended filing

 

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/415

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
OI No. Go to Part 2,

WB Ves, Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

 

 

 

 

Total:claim Priority amount
Priority creditor's name and mailing address As of the petition filing date, the claim is: $458.24 $458.24
Brian Morris Check all that apply.
3919 N. Highland Avenue Cl Contingent
Tampa, FL 33603 TJ Uniiquidated
O pisputea
Date or dates debt was incurred Basis for the claim:
Pre-petition wages
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY BENo
unsecured claim: 11 U.S.C. § 507(a) (4)
CI Yes
Priority creditor's name and mailing address As of the petition filing date, the claim is: $456.00 $456.00
Christopher Bertetto Check ail that apply.
3919 N. Highland Avenue C1 Contingent
Tampa, FL 33603 D unliquidated
CI Disputed
Date or dates debt was incurred Basis for the claim:
Pre-petition wages
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bno
unsecured claim: 11 U.S.C. § 507(a) (4)
DO ves
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 53632 Best Case Banknuptcy

 
 

 

EEE EEE EDEN ee

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 20 of 51

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Rustic Steel Creations, Inc. Case number (if known)
Name
Priority creditor's name and mailing address As of the petition filing date, the claim is: $29,941.60 $13,650.00
Dominique Martinez Check all that apply.
3919 N. Highland Avenue 1 Contingent
Tampa, FL 33603 D unliquidated
O Disputed
Date or dates debt was incurred Basis for the claim:
Unpaid wages
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Mino
unsecured claim: 11 U.S.C. § 507(a) (4)
0 Yes
Priority creditor's name and mailing address As of the petition filing date, the claim is: $190.00 $190.00
Ethan Velez Check ail that apply.
3919 N. Highland Avenue 0) contingent
Tampa, FL 33603 0 unliquidated
CO Disputed
Date or dates debt was incurred Basis for the claim:
Pre-petition wages
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Bno
unsecured claim: 11 U.S.C. § 507(a) (4)
0 Yes
Priority creditor's name and mailing address As of the petition filing date, the claim is: $16,665.74 $16,665.74
Internal Revenue Service Check ail that apply.
Centralized Insolvency Oper. C1 Contingent
PO Box 7346 C1 unliquidated
Philadelphia, PA 19101 O Disputed
Date or dates debt was incurred Basis for the claim:
Tax Lien for 940 and 1120 taxes
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY BNno
unsecured claim: 11 U.S.C. § 507(a) (8)
CT ves
Priority creditor's name and mailing address As of the petition filing date, the claim is: $316.00 $316.00
Jessica Phillips Check all that apply.
3919 N. Highland Avenue Ci Contingent
Tampa, FL 33603 D1 unliquidated
O Disputed
Date or dates debt was incurred Basis for the claim:
Pre-petition wages
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY EENo
unsecured claim: 11 U.S.C. § 507(a) (4)
O Yes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 21 of 51

Debtor Rustic Steel Creations, Inc.

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Priority creditor's name and mailing address As of the petition filing date, the claim is: $390.00 $390.00
Jorge Mejia Check ail that apply.
3919 N. Highland Avenue C1 Contingent
Tampa, FL 33603 D1 unliquidated
CO Disputed
Date or dates debt was incurred Basis for the claim:
Pre-petition wages
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY BNno
unsecured claim: 11 U.S.C. § 507(a) (4)
0 Yes
Priority creditor's name and mailing address As of the petition filing date, the claim is: $320.00 $320.00
Nashely Godines Check all that apply.
3919 N. Highland Avenue O Contingent
Tampa, FL 33603 D Untiquidated
O Disputed
Date or dates debt was incurred Basis for the claim:
Pre-petition wages
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY Hno
unsecured claim: 11 U.S.C. § 507(a) (4)
0 Yes
Priority creditor's name and mailing address As of the petition filing date, the claim is: $399.00 $399.00
Scott Walker Check ail that apply.
3919 N. Highland Avenue C1 Contingent
Tampa, FL 33603 D0 unliquidated
D Disputed
Date or dates debt was incurred Basis for the claim:
Pre-petition wages
Last 4 digits of account number Is the claim subject to offset?
Specify Code subsection of PRIORITY ING
unsecured claim: 11 U.S.C. § 507(a) (4)
0 ves
Priority creditor's name and mailing address As of the petition filing date, the claim is: $165.75 $165.75

Steven Caldwell
3919 N. Highland Avenue
Tampa, FL 33603

 

Date or dates debt was incurred

Check ail that apply.
0 Contingent

O Unliquidated

O Disputed

Basis for the claim:
Pre-petition wages

 

Last 4 digits of account number

Specify Code subsection of PRIORITY
unsecured claim: 11 U.S.C. § 507(a) (4)

Is the claim subject to offset?

BNno
O ves

 

List All Creditors with NONPRIORITY Unsecured Claims.

3. List in alphabetical order all of the creditors with non

out and attach the Additional Page of Part 2.

Official Form 206 E/F

Schedule E/F: Creditors Who Have Unsecured Claims
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

priority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill

Amount of claim

Page 3 of 11

Best Case Bankruptcy

 
 

Case 8:19-bk-04467-CED

Debtor Rustic Steel Creations, Inc.
Name

Nonpriority creditor's name and mailing address
A-1 Security Alarms, Inc.
1703 N. Tampa Street, Ste. 6
Tampa, FL 33602

Date(s) debt was incurred _

Last 4 digits of account number _

Doc 1-1 Filed 05/10/19 Page 22 of 51

Case number (if known)

 

As of the petition filing date, the claim is: Check ail that apply. $2,643.25

0 Contingent
D Unliquidatea
1 Disputed

Basis for the claim: Services Provided

Is the claim subject to offset? a No (Yes

 

Nonpriority creditor's name and mailing address
Airgas USA, LLC
6601 E. 14th Avenue
Tampa, FL 33619
Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $13,299.33
O Contingent

D untiquidated

Oo Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? Mino Oves

 

Nonpriority creditor's name and mailing address
All Phase Glass and Mirror
Company, Inc.
5001 N. Coolidge Avenue
Tampa, FL 33614

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check ali that apply. $0.00

O Contingent
O Unliquidated
CO Disputed

Basis for the claim: Trade Debt

is the claim subject to offset? Bno Dyes

 

Nonpriority creditor's name and mailing address
All-Time Manufacturing Co.
PO Box 37
2 Bridge Street
Montville, CT 06353

Date(s) debt was incurred _
Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $0.00

Oo Contingent
0 Unliquidated
| Disputed

Basis for the claim: Trade Debt

|s the claim subject to offset? Bn O Yes

 

Nonpriority creditor's name and mailing address
Alloy Casting Co.
PO Box 800008
Balch Springs, TX 75180

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $0.00
O Contingent

CD unliquidated

Ci Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? By O Yes

 

Nonpriority creditor's name and mailing address
American Metals Supply Inc.
10840 Crossroads Commerce
Center Boulevard
Tampa, FL 33610

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $4,679.33
O Contingent

CF unliquidated

oO Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? R No C1] Yes

 

Nonpriority creditor's name and mailing address
Architectural Products &
Sales
1402 N. 25th Street
Tampa, FL 33605

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check all that apply. $0.00
0D Contingent

0 unliquidated

0 Disputed

Basis for the claim: Trade Debt
(s the claim subject to offset? Bno Oyes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 

 
 

Case 8:19-bk-04467-CED

Debtor Rustic Steel Creations, Inc. —
Name

 

 

Doc 1-1 Filed 05/10/19 Page 23 of 51

Case number (if known)

 

 

 

 

 

 

 

 

 

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check ail that apply. $269.16
Blue Grace Logistics D1 Contingent
pare 1 64 CO unliquidated
Ox Obis
puted
Houston, TX 77210
. Basis for the claim: Trade Debt
Date(s) debt was incurred _ TT
Last 4 digits of account number _ is the claim subject to offset? B No (1 Yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $318.00
Bob Leno C1 contingent
PO Box 86 DO unliquidated
Richboro, PA 18954 O pisputed
Date(s) debt was incurred _ Basis for the claim: Trade Debt
Last 4 digits of account number _
Is the claim subject to offset? @ No OyYes
3.10 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $200.00
Candy Coated Customs CO contingent
2515 71st Street North 0 unliquidated
Building A Opi
Disputed
Tampa, FL 33603 P rade Debt
Basis for the claim: Trade De
Date(s) debt was incurred _ sts 3
Last 4 digits of account number _ is the claim subject to offset? Bn O Yes
[311 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $327.00
Chem Dry D1 contingent
2905 N. 13th Street 2 unliquidated
Tampa, FL 33605 C1 disputed
Date(s) debt was incurred _ Basis for the claim: Trade Debt
Last 4 digits of account number _
Is the claim subject to offset? MINo O1 Yes
3.12 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. Unknown
City of Tampa Utilities ©) contingent
PO Box 30191 DO unliquidated
Tampa, FL 33630 C1 pisputed
Date(s} debt was incurred _ Basis for the claim: Utilities
Last 4 digits of account number _
Is the claim subject to offset? Hno Oyes
3.13 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $119.00
CM HVAC Holdings, LLC DO Contingent
ae Breckenridge Parkway CO unliquidated
ulte Opi
Disputed
Tampa, FL 33610 ° Services Provided
i im: oervi re
Date(s) debt was incurred _ Basis for the claim ces rrovide
Last 4 digits of account number _ Is the claim subject to offset? a No (1 Yes
3.14 | Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check aif that apply. $590.88
Colonial Life Insurance Di contingent
PO Box 1 365 D unliquidated
Columbia, SC 29202 oO Disputed
Date(s) debt was incurred __ Basis for the claim: _ Insurance
Last 4 digits of account number _
ts the claim subject to offset? MI No Dyes
Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

Best Case Bankruptcy

 
 

Case 8:19-bk-04467-CED

Debtor Rustic Steel Creations, Inc:

Name

[3.15 | Nonpriority creditor's name and mailing address

Dominique Martinez
3919 N. Highland Avenue
Tampa, FL 33603

Date(s) debt was incurred _

Last 4 digits of account number _

 

EE EEE
Doc 1-1 Filed 05/10/19 Page 24 of 51

Case number (if known)

 

As of the petition filing date, the claim is: Check aif that apply. $31,308.88

O Contingent
CD unliquidated
O Disputed

Basis for the claim: Loan

Is the claim subject to offset? Myo O Yes

 

Nonpriority creditor's name and mailing address
FDOT Turnpike Enterprise
PO Box 613069
Ocoee, FL 34761

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $34.68
oO Contingent

0 unliquidated

CZ Disputed

Basis for the claim: Tolls

Is the claim subject to offset? Bn O Yes

 

Nonpriority creditor's name and mailing address
Foremost Insurance Group
PO Box 0915
Carol Stream, IL 60132

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $2,658.50
D0 Contingent

C Unliquidatec

oO Disputed

Basis for the claim: Insurance

Is the claim subject to offset? Mi No C1 Yes

 

3.18 | Nonpriority creditor's name and mailing address

Frontier
PO Box 740407
Cincinnati, OH 45274

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check ail that apply. Unknown
0 Contingent

0 unliquidated

D Disputed

Basis for the claim: Utilities

Is the claim subject to offset? a No Clyes

 

Nonpriority creditor's name and mailing address
Gabriel R. Strine
Strine Legal Services, PLLC
8451 W. Linebaugh Avenue
Tampa, FL 33625

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. Unknown

0 Contingent
0 unliquidated
0 Disputed

Basis for the claim: Professional Services

 

Is the claim subject to offset? Bn O Yes

 

3.20 | Nonpriority creditor's name and mailing address

GG Markers
PO Box 47625
Tampa, FL 33646

Date(s) debt was incurred __

‘Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $520.00
oO Contingent

0 unliquidated

oO Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? a No 1 Yes

 

3.21 Nonpriority creditor's name and mailing address
Hillsborough Sheet Metal,inc
4113 Nebraska Avenue —
Tampa, FL 33603

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check ail that apply. $435.00
OO Contingent

0 Unliquidated

O Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? By O Yes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
 

Case 8:19-bk-04467-CED

Debtor Rustic Steel Creations, Inc.
Name

3.22 _| Nonpriority creditor's name and mailing address

Industrial Tapes & Adhesives
1301 N. Rome Avenue
Tampa, FL 33607

Date(s) debt was incurred _

Last 4 digits of account number _

 

EEE EEE ES Ee

Doc 1-1 Filed 05/10/19 Page 25 of 51

Case number (if known)

 

As of the petition filing date, the claim is: Check aif that apply. $1,379.34

oO Contingent
DO unliquidated
0 Disputed

Basis for the claim: Trade Debt

is the claim subject to offset? Bn O Yes

 

Nonpriority creditor's name and mailing address
JASSA Ventures, LLC
16116 Carden Drive
Odessa, FL 33556

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $425.25
O Contingent

C Unliquidated

oO Disputed

Basis for the claim: Professional Services

Is the claim subject to offset? a No C1yYes

 

Nonpriority creditor's name and mailing address
Lease Finance Group, LLC
419 East Main Street
Middletown, NY 10940

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $85.09
O Contingent

oO Unliquidated

Oo Disputed

Basis for the claim: Services

Is the claim subject to offset? a No [1] Yes

 

Nonpriority creditor's name and mailing address
Lubna Lipton
8640 Seminole Boulevard
Seminole, FL 33772

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $8,250.00

oO Contingent
D0 Unliquidated

m Disputed
Basis for the clam: Customer

!s the claim subject to offset? Bn O Yes

 

Nonpriority creditor's name and mailing address
McCaster-Carr Supply Co.
PO Box 7690
Chicago, IL 60680

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $100,354.00
O Contingent

CD unliquidated

Oo Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? HI No Yes

 

Nonpriority creditor's name and mailing address

Mead Industrial Coatings, Inc
1213 E. Bearss Avenue
Lutz, FL 33549

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check ail that apply. $343.02
Oo Contingent

0 unliquidated

0 Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? En O Yes

 

3.28 | Nonpriority creditor's name and mailing address

Michelle Mancini
18815 Walker Road
Lutz, FL 33549

Date(s) debt was incurred __

Last 4 digits of account number _

As of the petition filing date, the claim is: Check all that apply. $1,610.96
Oo Contingent

DO unliquidated

O Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? Ml No 0 Yes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
 

Case 8:19-bk-04467-CED

Debtor Rustic Steel Creations, Inc.
Name

3.29 Nonpriority creditor's name and mailing address

Notice to Owner

401 Center Pointe Circle
Suite 1549

Altamonte Springs, FL 32701
Date(s) debt was incurred _

Last 4 digits of account number __

 

 

Doc 1-1 Filed 05/10/19 Page 26 of 51

Case number (if known)

 

As of the petition filing date, the claim is: Check aff that apply. $48.60

0 Contingent
CJ Untiquidated
Oo Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? a No Cyes

 

3.30 Nonpriority creditor's name and mailing address
nPerspective CFO Services
2202 N. Westshore Bouelvard
Suite 200
Tampa, FL 33607

Date(s) debt was incurred __

Last 4 digits of account number _

As of the petition filing date, the claim is: Check all that apply. $2,450.00

oO Contingent
1 unliquidated
| Disputed

Basis for the claim: Professional Services

 

ts the claim subject to offset? Bo O ves

 

3.31 Nonpriority creditor's name and mailing address
Paycor
3000 Bayport Drive
Suite 750
Tampa, FL 33607

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $196.75
Oo Contingent

D unliquidated

oO Disputed

Basis for the claim: Payroll Taxes
Is the claim subject to offset? a No (1 Yes

 

Nonpriority creditor's name and mailing address
Personnel Concepts
200 E. Guasti Road
Suite 300
Ontario, CA 91761

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $370.36

O Contingent
O Unliquidated
O Disputed

Basis for the claim: Services Provided

is the claim subject to offset? HNo OO Yes

 

Nonpriority creditor's name and mailing address
Prime Rate Finance Corp.
PO Box 580016
Charlotte, NC 28258

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $988.47
Oo Contingent

1D unliquidated

QO Disputed

Basis for the claim: Insurance

Is the claim subject to offset? Bn O Yes

 

Nonpriority creditor's name and mailing address
Propane Ninja ,
4901 W. Knollwood Street
Tampa, FL 33634

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $105.93
oO Contingent

DO unliquidated

oO Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? a No Dyes

 

Nonpriority creditor's name and mailing address
Railroad & Industrial Credit
Union
3710 N. 50th Street
Tampa, FL 33619

Date(s) debt was incurred _

Last 4 digits of account number __

As of the petition filing date, the claim is: Check ail that apply. $200.00
0 Contingent

CI unliquidated

1 Disputed

Basis for the claim: For Notice Purposes Only

Is the claim subject to offset? Ml No 01 Yes

 

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Banknuptcy

 
 

Case 8:19-bk-04467-CED

Debtor Rustic Steel Creations, Inc.
Name

Nonpriority creditor's name and mailing address
Red Door No. 5, LLC
3919 N. Highland Avenue
Tampa, FL 33603

Date(s) debt was incurred __
Last 4 digits of account number _

 

Doc 1-1 Filed 05/10/19 Page 27 of 51

Case number (if known)

 

As of the petition filing date, the claim is: Check aif that apply. , Unknown
O Contingent

C1 unliquidated

oO Disputed

Basis for the claim: Loan

ls the claim subject to offset? a No DO Yes

 

Nonpriority creditor's name and mailing address
Sherwin-Williams Co.
Accounts Receivable Dept.
4835 W. Hillsborough Avenue
Tampa, FL 33614

Date(s) debt was incurred __

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $17.89

Oo Contingent
1D unliquidated
C1 Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? a No Dyes

 

Nonpriority creditor's name and mailing address
Smiths Sandpaper Shop
7401 N. Nebraska Avenue
Tampa, FL 33604

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $81.96
O Contingent

oO Unliquidated

0 Disputed

Basis for the claim: Trade Debt

ts the claim subject to offset? a No [] Yes

 

[3.39 | Nonpriority creditor's name and mailing address

Spectrum Business
PO Box 31710
Tampa, FL 33631

Date(s) debt was incurred __
Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $126.85
O Contingent

D) untiquidated

oO Disputed

Basis for the claim: Utilities

ts the claim subject to offset? a No Dyes

 

Nonpriority creditor's name and mailing address
Stewart Stainless Supply,Inc
2721 N. 36th Street
Tampa, FL 33605

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $156.15 —
Oo Contingent

CJ unliquidated

O Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? a No O Yes

 

3.41 Nonpriority creditor's name and mailing address

Sunpass
PO Box 447
Ocoee, FL 34761

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $143.53

O Contingent
0 unliquidated
O Disputed

Basis for the claim: Tolls

Is the claim subject to offset? Bno Oves

 

Nonpriority creditor's name and mailing address

Swann Transportation Service
722 WSW Loop 232

Suite 200

Tyler, TX 75701

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $988.00

Oo Contingent
0 unliquidated
oO Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? Ml No (Yes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
 

Case 8:19-bk-04467-CED

Debtor Rustic Steel Creations, Inc.

Name

Nonpriority creditor's name and mailing address

Tampa Electric
PO Box 31318
Tampa, FL 33631

Date(s) debt was incurred _

Last 4 digits of account number _

 

 

Doc 1-1 Filed 05/10/19 Page 28 of 51

Case number (it known)

 

As of the petition filing date, the claim is: Check aif that apply. Unknown

O Contingent
D unliquidated
oO Disputed

Basis for the claim: Utilities

Is the claim subject to offset? a No [Yes

 

Nonpriority creditor's name and mailing address
Tampa Steel Supply
1301 N. 26th Street
Tampa, FL 33605

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $45.50
Oo Contingent

C1 unliquidated

O Disputed

Basis for the claim: Trade Debt

Is the claim subject to offset? no Oves

 

3.45 | Nonpriority creditor's name and mailing address
Tampa Well Drilling, Inc.
12704 N. Nebraska Avenue
Tampa, FL 33612

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $878.06
Oo Contingent

Oo Unliquidated

1 Disputed

Basis for the clam: Services Provided

Is the claim subject to offset? a No [Yes

 

Nonpriority creditor's name and mailing address
Truly Nolan
4842 N. Florida Avenue
Tampa, FL 33603

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $91.08
O Contingent

| Unliquidated

O Disputed

Basis for the claim: Services Provided

 

Is the claim subject to offset? a No OyYes

 

3.47 | Nonpriority creditor's name and mailing address
Universal Canvas Hyde
Park Awning
916 East 109th Avenue
Tampa, FL 33612
Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $700.00

oO Contingent
DO unliquidatea
CO Disputea

Basis for the claim: Trade Debt

Is the claim subject to offset? a No O Yes

 

Nonpriority creditor's name and mailing address
Verizon
PO Box 660108
Dallas, TX 75266

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check ail that apply. $462.06

Oo Contingent
C1 unliquidated
OD Disputed

Basis for the claim: Utilities

Is the claim subject to offset? HI No D1 Yes

 

Nonpriority creditor's name and mailing address
William Berry
c/o Felipe B. Fulgencio, Esq
105 S. Edison Avenue
Tampa, FL 33606
Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. Unknown

0 Contingent
DO unliquidated

= Disputed
Basis for the claim: Lawsuit

|s the claim subject to offset? a No CO Yes

 

Official Form 206 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 10 of 11

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 
 

Debtor

3.50

Case 8:19-bk-04467-CED

Rustic Steel Creations, Inc.

 

Doc 1-1 Filed 05/10/19 Page 29 of 51

Case number (if known)

 

 

Name

Nonpriority creditor's name and mailing address

Yoursip Telecom
402 Tampa Road
Palm Harbor, FL 34683

Date(s) debt was incurred _

Last 4 digits of account number _

As of the petition filing date, the claim is: Check aif that apply. $160.71
oO Contingent

0 unliquidated

O) Disputed

Basis for the claim: Trade vendor

Is the claim subject to offset? a No Clyes

 

GEEEEE List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,

assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

4.1

Name and. mailing address

Frontier
PO Box 5157
Tampa, FL 33675

On which line in Part1 or Part:2:is the Last 4 digits of ~
-related creditor (if any) listed? account number, if
: : 5 any — es Ls

Line 3.18

OD Nettisted. Explain

 

4.2

Larry S. Hyman, Trustee
307 S. Boulevard, Ste. B
Tampa, FL 33606

Line 3.13.

C1 Notlisted, Explain

 

43

Timothy G. Hayes
21859 State Road 54
Suite 200

Lutz, FL 33549

Line 3.25

1 Not listed. Explain

 

44

United States Attorney
Attn: Civil Process Clerk
400 N. Tampa Street
Suite 3200

Tampa, FL 33602

Line 2.5

OC Notlisted, Explain

 

4.5

United States Attorney
Department of Justice

950 Pennslyvania Avenue NE
Washington, DC 20530-0001

Line 2.5.

D  Notlisted. Explain

 

GEEZIEM Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

5a. Total claims from Part 1
5b. Total claims from Part 2

5c. Total of Parts 1 and 2

Lines 5a + 5b = 5c.

Official Form 206 E/F

Schedule E/F: Creditors Who Have Unsecured Claims
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

   

Sa OS 49,302.33.

 

Sb. + $ 178,062.57
5c. $ 227,364.90

 

 

 

Page 11 of 11
Best Case Bankruptcy

 

 
 

EE DG

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 30 of 51

Fill in this information to identify the case:

Debtorname Rustic Steel Creations, Inc.

 

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known)

OO Check if this is an
amended filing

 

Official Form 206G

Schedule G: Executory Contracts and Unexpired Leases

 

12/15

 

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?

C1 No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

@ Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal

(Official Form 206A/B).

2, List all contracts and unexpired leases

Property

State the name and mailing address for all other parties with. _
whom the debtor has an executory contract or unexpired

 

 

 

 

 

 

lease,
2.1. State what the contract or Oral lease for the use
lease is for and the nature of — of the 2015 Toyota
the debtor's interest Prius
State the term remaining _, .
Dominique Martinez
List the contract number of any 3919 N. Highland Avenue
government contract Tampa, FL 33603
2.2, State what the contract or Debtor leases
lease is for and the nature of | commercial property
the debtor's interest located at 3919 North
Highland, Tampa,
Florida 33603
State the term remaining -
Palori Equities
List the contract number of any 234 E. Davis Boulevard
government contract Tampa, FL 33606
2.3. State what the contract or Oral lease agreement
lease is for and the nature of _ for property located at
the debtor's interest 1910 N. Florida Avenue,
Tampa, Florida 33602
State the term remaining
Red Door No, 5, LLC
List the contract number of any 3919 N. Highland Avenue
government contract Tampa, FL 33603
2.4. State what the contract or Debtor leases 4 2130

lease is for and the nature of
the debtor's interest

State the term remaining

List the contract number of any
government contract

Grandstream phones

Unknown

Yoursip Telecom
402 Tampa Road
Palm Harbor, FL 34683

 

 

Official Form 206G

Schedule G: Executory Contracts and Unexpired Leases

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

 

Page 1 of 1
Best Case Bankruptcy

 
 

 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 31 o0f51

Fill in this information to identify the case:

Debtorname Rustic Steel Creations, Inc.

 

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known)
OO Check if this is an
amended filing

 

 

Official Form 206H
Schedule H: Your Codebtors | 12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

(I No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
Yes

2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

‘Column 4: Codebtor : . pe a Column.2. Creditor:

 

 

 

 

Name : Mailing Address Poe Name a ‘Check all schedules
’ a ce 4 ce o that apply.
2.1 Dominique 3919 N. Highland Avenue Railroad & Industrial OD
Martinez Tampa, FL 33603 Credit MEF 3.35
The Debtor is not obligated on the loan, osc” ©
however, it has a 50% interest in the —
vehicle, which it uses in the ordinary
course of business.
2.2 Dominique 3919 N. Highland Avenue Ascentium Capital Mp 22
Martinez Tampa, FL 33603 OeEerF
OG
2.3. Dominique 3919 N. Highland Avenue Firehouse No. 5 Mp 24
Martinez Tampa, FL 33603 Partners,LLC DOer—
OG
2.4 Dominique 3919 N. Highland Avenue Amerinational Mp 24
Martinez Tampa, FL 33603 OEF
OG
Official Form 206H Schedule H: Your Codebtors Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 
 

 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 32 of 51

Debtor Rustic Steel Creations, Inc. Case number (if known)

 

 

Additional Page to List More Codebtors

 

“Copy this page only ifmore space: is needed. Continue numbering the lines sequentially from the previous page.
Column 1: -Codebtor oe eo pen mn 2 Creditor

    

 

2.5 Dominique 3919 N. Highland Avenue Firehouse No. 5 Mp 23
Martinez Tampa, FL 33603 Partner, LLC Oer—
‘ OG
Official Form 206H Schedule H: Your Codebtors Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 33 of 51

Fill in this information to identify the case:

Debtorname Rustic Steel Creations, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

Case number (if known)
1 Check if this is an

amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors i215

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3671.

P| Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
Schedule.D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-individuals (Official Form 206Sum)

Amended Schedule
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

 

OMOR RHEE

Other document that requires a declaration

 

| declare under penalty of perjury that the foregoing is true and correct.

Executedon May 10, 2019 X Isi Dominique Martinez
Signature of individual signing on behalf of debtor

Dominique Martinez
Printed name

President
Position or relationship to debtor

Official Form 202 Declaration Under Penaity of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 34 of 51

Fill in this information to identify the case:

Debtorname Rustic Steel Creations, Inc.

United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA

 

Case number (if known)
(] Check if this is an

amended filing

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy . 04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known). .

[ZEEE income

1. Gross revenue from business

 

 

 

 

 

0 None.

Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenud | Gross revenue ie

which may be a calendar year : us Check.all that apply (before deductions and

: | : a exclusions)

From the beginning of the fiscal year to filing date: @ Operating a business $233,607.04

From 1/01/2019 to Filing Date em
O Other

For prior year: @ Operating a business $853,189.50

From 1/01/2018 to 12/31/2018 . nr
O Other

For year before that: I Operating a business : $798,855.00

From 1/01/2017 to 12/31/2017 a
CD other

 

2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

HI None.

Description of sources of revenue Gross revenue from _
: og : each source

(before deductions and
exclusions) a

GET List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers--including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

O None.
Creditor's Name and Address. S Dates = Total amount of value’ Reasons for payment or transfer
Loe : : oe Check all that apply me
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 8:19-bk-04467-CED Doc 1-1

Debtor Rustic Steel Creations, Inc.

Filed 05/10/19 Page 35 of 51

Case number (if known)

 

 

 

 

Creditors Name and Address Dates Total amount of value. Reasons for payment or transfer
oa 2 Check all that apply
31. Palori Equities 2/19/19 - $2,000.00 1 Secured debt
238 East Davis Boulevard 4/26/19 OD Unsecured loan repayments
Suite 200 C) Suppliers or vendors
Tampa, FL 33606 Cl Services
@ Other Rent
32. William Berry 2/26/29, $6,529.92 11 secured debt
c/o Felipe B. Fulgencio, Esq 4/17/19 0 Unsecured loan repayments

105 S. Edison Avenue
Tampa, FL 33606

CO Suppliers or vendors
O Services

Hi other Garnishment

 

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
listed in tine 3. insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

CJ None.

Insider's name and address

Relationship to debtor ~

4.1. Dominique Martinez
3919 N. Highland Avenue
Tampa, FL 33603
Owner/Shareholder

Official Form 207

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Dates Total amount of value

5/10/18, $72,030.50
5/24/18,
6/4/18,
6/7/18,
6/8/18,
6/14/18,
6/21/18,
7/5/18,
7/6/18,
7/19/18,
7/20/18,
7/28/18,
8/1/18,
8/16/18,
8/24/18,
8/30/18,
9/27/18,
10/11/18,
10/26/18,
10/29/18,
11/8/18,
11/22/18,
12/6/18,
12/20/18,
12/28/18,
1/8/19,
1/17/19,
2/15/19,
2/28/19,
3/14/19,
3/25/19,
4/5/19

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

 

Reasons for payment or transfer

Reimbursements and salary

page 2

Best Case Bankruptcy

 
Case 8:19-bk-04467-CED Doc1-1 Filed 05/10/19 Page 36 of 51

 

 

Debtor Rustic Steel Creations, Inc. Case number (if known)
Insider's name and address ce Dates. ‘Total ariount of value. | Reasons for payment or transfer
Relationship:to debtor  gopgtide? — we quae : [
4.2. Red Door No. 5, LLC 2/14/19, $51,350.00 pentor deposited its funds into
3919 N. Highland Avenue 2/19/19, Red Door's bank account to pay
Tampa, FL 33603 2/21/19, its operating expenses
Affiliate 2/22/19,
2/25/19,
2/26/19,
2/28/19,
3/11/19,
3/13/19

 

5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

Ml None

Creditor's name and address"; ‘Describe of the Property Date . Value of property

6. Setoffs
List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

HI None

Creditor’s name and address Description of the action creditor took & ‘Date actionwas ~ ae Amount
et oe a ve :

EE He Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case.

 

 

O None.
Case title Nature ofcase Court or agency's name and. Status ofcase
Case number : address fei 5

7.1. William Berry v. Rustic Steel Breach of Hillsborough Circuit Court M@ Pending
Creations, Inc. Contract 800 E. Twiggs Street CO onappeal
2016-CA-8684 Tampa, FL 33602 O Concluded

7.2. Lubna Lipton v. Dominique C. Breach of Hillsborough Circuit Court MI Pending
Martinez and Rustic Steal Contract 800 E. Twiggs Street CO On appeal
(sic) Creations, Inc. Tampa, FL 33602 O Concluded

19-CA-004577

8. Assignments and receivership
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this-case and any property in the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

M@ None

Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

0 None
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 
 

 

Case 8:19-bk-04467-CED Doc1-1 Filed 05/10/19 Page 37 of 51

Debtor Rustic Steel Creations, Inc.

Case number (if known)

 

 

Recipient's name and address.

9.1. Crisis Center of Tampa Bay
One Crisis Center Plaza
Tampa, FL 33613

Recipients relationship to debtor
None

Description of the gifts or contributions

 

Dates given

Large Heart Sculpture
11/2017

Value

$10,000.00

 

9.2. Metropolitan Ministries
2002 N. Florida Avenue
Tampa, FL 33602

Dozens of butterflies to decorate the

exterior of the office 8/2018

$3,000.00

 

Recipients relationship to debtor
None

 

 

9.3. Multiple Charities

Welding classes 4/2018 - 4/2019

$4,000.00

 

Recipients relationship to debtor
None

 

 

9.4. Quick Silver Robotics

Use of shop, materials, skills, vendors
and purchased items needed to build a
robo-warrior

4/2018 - 4/2019

$11,500.00

 

Recipients relationship to debtor
None

 

 

9.5. Wounded Warrior
10150 Highland Manor Drive
Suite 330
Tampa, FL 33610

Sculputure donated for functions

9/2017 - 4/2019

$2,000.00

 

Recipients relationship to debtor
None

 

 

Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

0 None

Description of the property lost and
how the loss:occurred

Loss to the Debtor's 2011 Ford

a Hlpbilty, list the tote

A(B: Assets — Real and Personal Property).

Amount of payments received for the loss

i Ifyou have receved payments-to-cover the loss. for

example, from insurance. jovernment eo of

 

List unpaid: [claims ‘on Official ei 4 106A8. me i

The other party has not cooperated with April, 2019

Dates ofloss

Value of Property
lost

 

  

“Unknown

 

 

Ranger, due to automobile the insurance company and no
accident involving the government. compensation for the loss has been
The accident occured in April 2019. _ received by the Debtor
Certain Payments or Transfers
11, Payments related to bankruptcy
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
 

Case 8:19-bk-04467-CED Doc1-1 Filed 05/10/19 Page 38 of 51

Debtor Rustic Steel Creations, Inc. Case number (it known)

 

List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

0 None.

  

Who was paid or who received If not money, describe any property transferred Dates Total amount or
the transfer? Be o e — - va
Address

11.1. Jennis Law Firm

606 E. Madison Street
Tampa, FL 33602 2/13/19 $16,717.00

 

 

Email or website address
ecf@jennislaw.com

Who made the, payment, if not debtor?.

 

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

Hone. .

Name of trust.or device : | Describe any property transferred. Dates transfers Total amount or
oe So ee Fl . were made __ A value

13. Transfers not already listed on this statement
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Hi None.
Who received transfer? | | Description of property. transferred or Date.transfer Total amount or
Address “payments received or debts paid in exchange was made : 1 ovalue

BEEREAB Previous Locations

14, Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

 

@ Does not apply

Address, ae Pee Dates ge a
=: | ae : , From-To. '

EGE Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?

Ml No. Go to Part 9.
O Yes. Fill in the information below.

Facility name and address | "Nature of the business Operation, including vis of services If. debtor provides meals
: “ dhe debtor. provides : es ie and housing, number of
- ee patients in debtor's care.

Personally Identifiable Information
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 39 of 51

Debtor Rustic Steel Creations, Inc. Case number (if known)

 

16. Does the debtor collect and retain personally identifiable information of customers?

H No.
1 Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?

No. Go to'Part 10.
Yes. Does the debtor serve as plan administrator?

GEGECHE Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives, associations, and other financial institutions.

 

0 None
Financial Institution name and _Last 4 digits of ‘Type ofaccountor:, Date account was Last balance
Address” : account number instrument closed, sold, before closing or
a ee : es «moved, or | transfer
2 : : transferred OES :
18.1. Bank of Ozk XXXX-9826 WI checking Closed 3/2019 $0.00
PO Box 196 CO say;
Savings
Ozark, AR 72949 1 Money Market
0 Brokerage
0 Other__
18.2. Wells Fargo Bank, N.A. XXXX-8366 @ Checking Closed 3/2019 $0.00
DO Savings

OC) Money Market
C1 Brokerage
C1 Other __

 

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
case.

@ None
Depository institution name and address: Names of anyone|with Description of the contents _, Do youstill
: : _ caccess to lt : | 8 e have it?
Address. a

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

None

   

Facility name and address)... 4. -Namesof.anyone with © Description of the contents _ Do you still

access to it have it?:

GERSEEe Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another

List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
Official Form 207 Statement of Financial Affairs for Non-individuais Filing for Bankruptcy page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 
 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 40 of 51

Debtor Rustic Steel Creations, Inc. Case number {if known)

 

not list leased or rented property.

None

umes Details About Environment Information
For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
medium affected (air, land, water, or any other medium).

Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

HB No.

C Yes. Provide details below.

Case title pleas =: Court or agency name and Nature ofthe case. es Status of case
Case number : address a : : .

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

M@ No.

O Yes. Provide details below.

Site name and address ; : Governmental unit name. and Environmental law, if known: Date of notice
: | address pe gee : Oe

24, Has the debtor notified any governmental unit of any release of hazardous material?

H No.

O Yes. Provide details below.

Site name and address: - : _ Governmental unit name and Environmental law, ifknown Date of Hotice |
oe ae : address : a : es

cust Details About the Debtor's Business or Connections to Any Business

 

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

HE None

 

Business name address oe Describe the nature.of the business Employer identification number
: i . e Se age : De not include Social Security number.or ITI

 

Dates business existed

26. Books, records, and financial statements
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

 

 

C1 None
Name and address Date of service
pone: : . From-To a
26a.1. Joseph L. McDermott
10 Baywood Court
Palm Harbor, FL 34683
_ Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 41 of 51

Debtor Rustic Steel Creations, Inc. Case number (if known)

 

Name-and address S oe Be” ow nie Date PSPs” ae
A 2 . : me From-To:’ Se

 

26a.2. Jennifer Whiskeyman
3919 N. Highland Avenue
Tampa, FL 33603

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

None

26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

0 None

Name and address Le ces : lf any books of account and record
' os ' Q a unavailable, explain why :

  

26c.1. Joseph McDermott
10 Baywood Court
Palm Harbor, FL 34683

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

HF None
Name and address

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

M No

Yes. Give the details about the two most recent inventories.
Name:of the person who superyerd the taking. of ane Date ofinventory, The dollar amount and basis (cost, market, |
inventory. a ‘or other basis) of each inventory _.

  

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

Name. o “0 address © «, Position and nature of any % of interest, if
a oe es interest. any
Dominique Martinez 3919 N. Highland Avenue President 100%

Tampa, FL 33603-4723

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

BM No
OQ sYes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
loans, credits on loans, stock redemptions, and options exercised?

H No
C1) Yes. identify below.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 8:19-bk-04467-CED Doc1-1 Filed 05/10/19 Page 42 of 51

Debtor Rustic Steel Creations, Inc. Case number (if known)

 

 

Name and address of recipient ‘Amount of money or description and value of Dates Reason for
S es property / : providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

 

B No
O Yes. Identify below.

Name of the parent: corporation o - : Employer Identification number of the.
: e : “corporation — Set

  

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

HM No
O Yes. identify below.
Name of the pension fund CS boas - ‘Employer Identification number of the parent
: os — corporation 4 ce

GENSZSM Signature and Declaration
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon May 10, 2019

/s/ Dominique Martinez Dominique Martinez
Signature of individual signing on behalf of the debtor Printed name

Position or relationship to debtor President

 

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?

Hino

0 Yes

Official Form 207 Statement of Financial Affairs for Non-tndividuals Filing for Bankruptcy page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 43 of 51

Fill in this information to identify the case:
Debtor name | Rustic Steel Creations, Inc.
United States Bankruptcy Court for the: MIDDLE DISTRICT OF FLORIDA O1 Check if this is an

 

Case number (if known): amended filing

 

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders 1215

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 

A-1 Security Alarms, Services Provided $2,643.25
Inc.

1703 N. Tampa
Street, Ste. 6
Tampa, FL 33602

 

Airgas USA, LLC Trade Debt $13,299.33
6601 E. 14th Avenue
Tampa, FL 33619
American Metals Trade Debt $4,679.33
Supply Inc.

10840 Crossroads
Commerce
Center Boulevard
Tampa, FL 33610

 

 

 

 

 

 

Amerinational Real property $108,387.29 $358,362.00 $40,775.73
PO Box 650402 located at 1910 N. ,
Dallas, TX 75265 Florida Avenue,
Tampa, FL 33602
Ascentium Capital 2010 Ford F-150 $9,326.21 $1,000.00 $8,326.21
4820 N. Dale Mabry XL and Ford
Tampa, FL 33614 Ranger
Dominique Martinez Loan $31,308.88
3919 N. Highland
Avenue
Tampa, FL 33603
Dominique Martinez Unpaid wages $29,941.60
3919 N. Highland
Avenue
Tampa, FL 33603
Firehouse No. 5 Real property $100,000.00 $358,362.00 $100,000.00
Partner, LLC located at 1910 N.
4602 Cheval . Florida Avenue,
Boulevard Tampa, FL 33602

 

 

 

 

 

 

 

 

Lutz, FL 33558

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 44 of 51

Debtor Rustic Steel Creations, Inc. Case number (if known)

 

Name

Cal ecu d cial '
Deduction for value | Unsecured claim
/ ' / of collateral or setoff |. ess
Foremost Insurance Insurance $2,658.50
Group
PO Box 0915
Carol Stream, IL
60132
Industrial Tapes & Trade Debt $1,379.34
Adhesives
1301 N. Rome
Avenue
Tampa, FL 33607
Internal Revenue Tax Lien for 940 $16,665.74
Service and 1120 taxes
Centralized
Insolvency Oper.
PO Box 7346
Philadelphia, PA
19101
Lubna Lipton Customer Disputed $8,250.00
8640 Seminole
Boulevard
Seminole, FL 33772
McCaster-Carr Trade Debt . $100,354.00
Supply Co.
PO Box 7690
Chicago, IL 60680
Michelle Mancini Trade Debt $1,610.96
18815 Walker Road
Lutz, FL 33549
nPerspective CFO Professional $2,450.00
Services Services
2202 N. Westshore
Bouelvard
Suite 200
Tampa, FL 33607
Prime Rate Finance Insurance $988.47
Corp.
PO Box 580016
Charlotte, NC 28258
State of Florida Personal Property $4,077.89 $0.00 $4,077.89
Department of
Revenue
6302 E. MLK Bivd. S.
Tampa, FL 33619
Swann Trade Debt $988.00
Transportation
Service
722 WSW Loop 232
Suite 200
Tyler, TX 75701

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

 

Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 45 of 51

Debtor Rustic Steel Creations, Inc. Case number {if known)

 

 

Name

     

L _ j of collateral or setoff.
Services Provided $878.06

Tampa Weil Drilling,
Inc.

12704 N. Nebraska
Avenue

Tampa, FL 33612
Universal Canvas Trade Debt $700.00
Hyde :
Park Awning

916 East 109th
Avenue

Tampa, FL 33612

 

 

 

 

 

 

 

 

 

 

Official form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Case 8:19-bk-04467-CED Doc1-1 Filed 05/10/19 Page 46 of 51

United States Bankruptcy Court
Middle District of Florida

Inre _ Rustic Steel Creations, Inc. Case No.
Debtor(s) Chapter 11

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 

Name and last known address or place of | Security Class Number of Securities Kind of Interest
business of holder

Dominique Martinez 100% Ownership
3919 N. Highland Avenue
Tampa, FL 33603-4723

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.

Date May 10, 2019 Signature /s/ Dominique Martinez

 

Dominique Martinez

Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Sheet 1 of 1 in List of Equity Security Holders

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 47 of 51

United States Bankruptcy Court
Middle District of Florida

Inre _ Rustic Steel Creations, Inc. Case No.
Debtor(s) Chapter 1

 

VERIFICATION OF CREDITOR MATRIX

 

| I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

 

 

the best of my knowledge.
Date: May 10, 2019 /s/ Dominique Martinez
Dominique Martinez/President
Signer/Title
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Banknuptcy

 
Case 8:19-bk-04467-CED Doc1-1 Filed 05/10/19

Rustic Steel Creations, Inc.
3919 N. Highland Avenue
Tampa, FL 33603

Daniel E. Etlinger
Jennis Law Firm

606 E. Madison Street
Tampa, FL 33602

A-1 Security Alarms, Inc.
1703 N. Tampa Street, Ste. 6
Tampa, FL 33602

Airgas USA, LLC
6601 E. 14th Avenue
Tampa, FL 33619

All Phase Glass and Mirror
Company, Inc.

5001 N. Coolidge Avenue
Tampa, FL 33614

All-Time Manufacturing Co.
PO Box 37

2 Bridge Street

Montville, CT 06353

Alloy Casting Co.
PO Box 800008
Balch Springs, TX 75180

American Metals Supply Inc.
10840 Crossroads Commerce
Center Boulevard

' Tampa, FL 33610

Amerinational
PO Box 650402
Dallas, TX 75265

Architectural Products &
Sales

1402 N. 25th Street
Tampa, FL 33605

Ascentium Capital
4820 N. Dale Mabry
Tampa, FL 33614

Blue Grace Logistics
Dept. 108

PO Box 4964
Houston, TX 77210

Bob Leno
PO Box 86
Richboro, PA 18954

Brian Morris
3919 N. Highland Avenue
Tampa, FL 33603

Candy Coated Customs
2515 71st Street North
Building A

Tampa, FL 33603

Chem Dry
2905 N. 13th Street
Tampa, FL 33605

Christopher Bertetto
3919 N. Highland Avenue
Tampa, FL 33603

City of Tampa
205 N. Nebraska Avenue
Tampa, FL 33602

Page 48 of 51

City of Tampa Utilities
PO Box 30191
Tampa, FL 33630

CM HVAC Holdings, LLC
5806 Breckenridge Parkway
Suite B

Tampa, FL 33610

Colonial Life insurance
PO Box 1365
Columbia, SC 29202

Dominique Martinez
3919 N. Highland Avenue
Tampa, FL 33603

Dominique Martinez
3919 N. Highland Avenue
Tampa, FL 33603

Dominique Martinez
3919 N. Highland Avenue
Tampa, FL 33603

Dominique Martinez
3919 N. Highland Avenue
Tampa, FL 33603

Dominique Martinez
3919 N. Highland Avenue
Tampa, FL 33603

Dominique Martinez
3919 N. Highland Avenue
Tampa, FL 33603

 

 
Case 8:19-bk-04467-CED Doc1-1 Filed 05/10/19

Dominique Martinez
3919 N. Highland Avenue
Tampa, FL 33603

Dominique Martinez
3919 N. Highland Avenue
Tampa, FL 33603

Ethan Velez
3919 N. Highland Avenue
Tampa, FL 33603

FDOT Turnpike Enterprise
PO Box 613069
Ocoee, FL 34761

Firehouse No. 5 Partner, LLC
4602 Cheval Boulevard
Lutz, FL 33558

Firehouse No. 5 Partners,LLC
4602 Cheval Boulevard
Lutz, FL 33558 -

Foremost Insurance Group
PO Box 0915
Carol Stream, IL 60132

Frontier
PO Box 740407
Cincinnati, OH 45274

Frontier
PO Box 5157
Tampa, FL 33675

Gabriel R. Strine
Strine Legal Services, PLLC
8451 W. Linebaugh Avenue
Tampa, FL 33625

GG Markers
PO Box 47625
Tampa, FL 33646

Hillsborough Sheet Metal,inc
4113 Nebraska Avenue
Tampa, FL 33603

Hillsborough Tax Collector
PO Box 30012
Tampa, FL 33630

Hillsborough Tax Collector
PO Box 30012
Tampa, FL 33630

Industrial Tapes & Adhesives
1301 N. Rome Avenue
Tampa, FL 33607

Internal Revenue Service
Centralized insolvency Oper.
PO Box 7346

Philadelphia, PA 19101

JASSA Ventures, LLC
16116 Carden Drive
Odessa, FL 33556

Jessica Phillips
3919 N. Highland Avenue
Tampa, FL 33603

Page 49 of 51

Jorge Mejia
3919 N. Highland Avenue
Tampa, FL 33603

Larry S. Hyman, Trustee
307 S. Boulevard, Ste. B
Tampa, FL 33606

Lease Finance Group, LLC
419 East Main Street
Middletown, NY 10940

Lubna Lipton
8640 Seminole Boulevard
Seminole, FL 33772

McCaster-Carr Supply Co.

PO Box 7690
Chicago, IL 60680

Mead Industrial Coatings,Inc
1213 E. Bearss Avenue
Lutz, FL 33549

Michelle Mancini
18815 Walker Road
Lutz, FL 33549

Nashely Godines
3919 N. Highland Avenue
Tampa, FL 33603

Notice to Owner

401 Center Pointe Circle
Suite 1549

Altamonte Springs, FL 32701

 

 
Case 8:19-bk-04467-CED Doc1-1 Filed 05/10/19

nPerspective CFO Services
2202 N. Westshore Bouelvard
Suite 200

Tampa, FL 33607

Palori Equities
234 E. Davis Boulevard
Tampa, FL 33606

Paycor

3000 Bayport Drive
Suite 750

Tampa, FL 33607

Personnel Concepts
200 E. Guasti Road
Suite 300

Ontario, CA 91761

Prime Rate Finance Corp.
PO Box 580016
Charlotte, NC 28258

Propane Ninja
4901 W. Knollwood Street
Tampa, FL 33634

Railroad & Industrial Credit
Union

3710 N. 50th Street
Tampa, FL 33619

Red Door No. 5, LLC
3919 N. Highland Avenue
Tampa, FL 33603

Red Door No. 5, LLC
3919 N. Highland Avenue
Tampa, FL 33603

Scott Walker
3919 N. Highland Avenue
Tampa, FL 33603

Sherwin-Williams Co.
Accounts Receivable Dept.
4835 W. Hillsborough Avenue
Tampa, FL 33614

Smiths Sandpaper Shop
7401 N. Nebraska Avenue
Tampa, FL 33604

Spectrum Business
PO Box 31710
Tampa, FL 33631

State of Florida
Department of Revenue
6302 E. MLK Bivd. S.
Tampa, FL 33619

Steven Caldwell
3919 N. Highland Avenue
Tampa, FL 33603

Stewart Stainless Supply,Inc
2721 N. 36th Street
Tampa, FL 33605

Sunpass
PO Box 447
Ocoee, FL 34761

Swann Transportation Service
722 WSW Loop 232

Suite 200

Tyler, TX 75701

Page 50 of 51

Tampa Electric
PO Box 31318
Tampa, FL 33631

Tampa Steel Supply
1301 N. 26th Street
Tampa, FL 33605

Tampa Well Drilling, Inc.
12704 N. Nebraska Avenue
Tampa, FL 33612

Timothy G. Hayes
21859 State Road 54
Suite 200

Lutz, FL 33549

Truly Nolan
4842 N. Florida Avenue
Tampa, FL 33603

United States Attorney
Attn: Civil Process Clerk
400 N. Tampa Street
Suite 3200

Tampa, FL 33602

United States Attorney
Department of Justice

950 Pennslyvania Avenue NE
Washington, DC 20530-0001

Universal Canvas Hyde
Park Awning

916 East 109th Avenue
Tampa, FL 33612

Verizon
PO Box 660108
Dallas, TX 75266

 
Case 8:19-bk-04467-CED Doci1-1 Filed 05/10/19 Page 51 of 51

William Berry

c/o Felipe B. Fulgencio, Esq
105 S. Edison Avenue
Tampa, FL 33606

Yoursip Telecom
402 Tampa Road
Palm Harbor, FL 34683

Yoursip Telecom
402 Tampa Road
Palm Harbor, FL 34683

 
